Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104034059 by Yu et al (hereinafter Yu – machine translation previously provided) in view of US 5679067 by Johnson et al (hereinafter Johnson) and US 20100119765 by Kabis et al (hereinafter Kabis). 

Regarding Claim 14, Yu discloses a solar collector (Fig. 1 and Content of the Invention teaching the claimed “at least one solar collecting surface”) and a dust cleaning belt (7 Fig. 1 and Specific Implementation teaching the claimed “an elongated flexible element”). 

The dust cleaning belt is anchored to the solar collector about two regions (Fig. 1 and The content of the Invention teaching the claimed “said elongated flexible element being anchored relative to said solar-collecting surface at a first region and a second region so that a portion of said flexible element between the first and second regions spans said solar-collecting surface”). The dust collecting belt is configured to move in response to wind to clean the solar collector (Specific Implementation teaching the claimed “wherein the portion of the flexible element is configured to be wind-displaceable so as to contribute to cleaning of said solar-collecting surface”). 

The dust cleaning belt comprises a rope-like structure having brushes extending therefrom in a perpendicular manner in four directions, thereby not expressly discloses a single sheet of material for forming the rope and brushes. 

However, Johnson discloses a cleaning brush assembly comprising a singular integral strip having projections extending therefrom for surface cleaning (Fig. 4-7 for example). The entire cleaning assembly is formed as a singular integral body and includes reinforced portions proximate to the strip connecting to the projections which are greater in thickness so as to prevent breaking off of the projections during the cleaning process (Col 6 L 52-67). The singular integral body therefore increases the durability of the cleaning assembly (Col 6 L 52-67). Although not directed to a cleaning apparatus for solar cells, Johnson aims to solve the same problem as the instant disclosure, i.e. improve durability of the cleaning structure after repeated use (see instant [0042]) therefore Johnson is analogous art. 

Therefore, a skilled artisan would recognize that forming Yu’s dust belt as a singular integral element as presented by Johnson would improve the durability of the dust belt, rendering obvious such a modification. Additionally, modifying Yu in view of Johnson results in no more than making elements integral, which is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

In combination, modified Yu’s dust belt would be a single, integral component, rendering obvious the claimed “comprising a first strip supporting a plurality of branch strips spaced apart along a length of the first strip said branch strips integrally formed with the first strip as contiguous regions of a sheet of material”. Examiner notes, the modification of Yu with Johnson does not result in the substitution of any element of Yu for any element in Johnson. Instead, the modification simply shows that formation of cleaning apparatus for surface cleaning from a single, integral component is a routine and conventional concept with expected improved results which would lead a skilled artisan to form Yu’s dust belt in such a manner. 

Modified Yu fails to disclose the specific dimensions of the branch strips. 

However, Kabis discloses cleaning strips wherein the strips are formed to have a length of approximately 185 mm, a width of 65 mm and a thickness of 0.15 mm ([0019]). The strips are formed of flexible plastic material. Although not directed to a cleaning apparatus for solar cells, Kabis aims to solve the same problem as the instant disclosure, i.e. provide non-mechanically driven cleaning using individual flexible elements (see instant [0004]) therefore Kabis is analogous art.

As Kabis discloses dimensions which would result in a viable flexible cleaning element for non-mechanically driven surface cleaning, one having ordinary skill in the art would readily appreciate such dimensions could to utilized when forming modified Yu’s elements, with a reasonable expectation of success. The claimed subject matter simply uses known elements to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

In combination, the length being the dust belt spanning the entire surface of the solar cell, each element includes an element length extending down from the dust belt length so as to be perpendicular (185 mm), a width of the element (65 mm) perpendicular to the length in a second direction and a thickness (0.15 mm) perpendicular to the width (Kabis [0019]) such that the thickness is less than 1/50th of the width and the element length, reading on the claimed “wherein a cross-section through said first strip perpendicular to the length has a width measured along a largest dimension of the cross-section and a thickness measured perpendicular to the width, the thickness being less than one fiftieth of the width along a majority of the width of the cross-section”. 


Regarding Claim 15, modified Yu discloses the limitations of Claim 14 and further discloses the dust collection belt should be formed so as to not “block the transparent cover” (Specific Implementation). Although not explicitly disclosing that the dust collecting belt is translucent, as Yu 

Regarding Claim 19, modified Yu discloses the first strip of the dust belt includes reinforcing elements disposed along the length of the first strip (Johnson Fig. 4-7 teaching the claimed “wherein the first strip includes a longitudinal reinforcement extending along an entire length of the portion of the first strip between the anchoring locations”). 

Regarding Claim 20, modified Yu discloses the first strip of the dust belt includes reinforcing elements disposed along the length of the first strip which include increased thickness about the attachment region of the branched strips (Johnson Fig. 4-7 teaching the claimed “wherein the 

Regarding Claim 21, modified Yu discloses the first strip of the dust belt includes the reinforcing elements disposed along the length of the first strip as integral with the first strip (Johnson Fig. 4-7 teaching the claimed “wherein the longitudinal reinforcement is implemented as a reinforcing filament coextensive with and interconnected with the strip”). 

Regarding Claim 22, modified Yu discloses the dust collection belt is fixed to the collector via clips (The Content of the Invention) such that the middle of the belt disposed between the clips would be considered the claimed “medial part” teaching the claimed “wherein the portion of the first strip between the anchoring locations includes a medial part interconnected at both ends by a connecting portion to the anchoring locations”). The medial part of the belt has a first cross section and the portions being affixed by the clips would have a modified cross-section commensurate with the force applied onto the belt via the clips, teaching the claimed “wherein the medial part has a first cross-sectional shape, and wherein the connecting portions have a modified cross-sectional shape differing from the first cross-sectional shape”. 

Regarding Claim 23, modified Yu discloses the dust collecting belt is arranged so as to clean the entire surface of the collector (The content of the Invention teaching the claimed “wherein a length of the flexible element between the anchoring locations is sufficient to allow a range of motion of the flexible element that reaches a majority of the solar collecting area of at least two of said solar panels”). 

Regarding Claim 24, Yu discloses the belt is formed of a series of extending belts spaced 20 cm apart along the length of the collector wherein the reach of each is 10 cm such that the entire surface of the collector is reached by a portion of the dust collecting belt (Content of the Invention teaching the claimed “wherein a length of the flexible element between the anchoring locations is sufficient such that, when the flexible element hangs in a smooth curve between the anchoring locations, the flexible element reaches a lower edge of the solar collecting area of at least one of the solar panels and, when inverted to an upwardly deflected smooth curve, the flexible element reaches an upper edge of the solar collecting area of at least one of the solar panels”.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Johnson and Kabis as applied to claim 14 above, and further in view of GB 250430 by Trabacchin.

Regarding Claim 26, modified Yu discloses the limitations of Claim 14 but fails to disclose a plurality of collectors or the belts extending across more than one collector. 



Trabacchin discloses the strips are configured in such a manner so as to reduce the number of overall cleaning strips needed for an array of collectors, i.e. the ratio of cleaners to collectors may be less than one (Page 5 Line 30 – Page 6 Line 5). 

Therefore, a skilled artisan would appreciate when using an array of modified Yu’s collectors and belts, the belts can be configured to overlap so as to cover portions of multiple collectors, as taught by Trabacchin, as such a configuration reduces the overall number of belts needed for a fixed number of collectors. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Johnson and Kabis as applied to claim 14 above, and further in view of US 20170089610 by Simonette. 

Regarding Claim 25, modified Yu discloses the limitations of Claim 14 but fails to disclose a dust collection belt which extends below the collector when in a non-energized position. 

However, Simonette discloses a solar collector and cleaning heliostat (Fig. 6) wherein when the heliostat is not operating to clean the panels, it is located outside the bounds of the panels (Fig. 6). Such a configuration would prevent unnecessary light blockage when not in use, therefore, a skilled artisan would appreciate the belt of Yu’s collector could be configured to extend outside the bounds of the collectors when not wind energized, as taught by Simonette, rendering obvious the claimed “wherein a length of the flexible element between the anchoring locations is sufficient such that, when the flexible element hangs in a smooth curve between the anchoring locations, at least part of the flexible element lies beyond a lower edge of said at least one solar collecting surface”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721